DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (JP 2018-55011 A).
Regarding claim 1, Nakamura discloses a window blind assembly to provide illumination to the interior of a room and to prevent sunlight from entering the room, comprising: a multitude of the light emitting diode (LED) slats (2) mounted in the window opening of a window frame and being rotatably connected to the window frame (Figs. 5-6): a controller (7) being embedded in the window blind assembly and configured to control the function of each row of the LED slats.
Regarding claim 2, Nakamura discloses a window blind assembly wherein the controller includes a switch to control the on off functions of the LED panels (π[0018]).
Regarding claim 4, Nakamura discloses a window blind assembly wherein the controller is a printed circuit board (PCB).
Regarding claim 7, Nakamura discloses a window blind assembly wherein the LED slats are horizontally oriented (Fig. 3).

1, 2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle (US 2016/0002974).
Regarding claim 1, Boyle discloses a window blind assembly to provide illumination to the interior of a room and to prevent sunlight from entering the room, comprising: a multitude of the light emitting diode (LED) slats (300) mounted in the window opening of a window frame and being rotatably connected to the window frame (Fig. 3, π[0021]): a controller (330, π[0026]) being embedded in the window blind assembly and configured to control the function of each row of the LED slats.
Regarding claim 2, Boyle discloses a window blind assembly wherein the controller includes a switch to control the on off functions of the LED panels (π[0026, 0028]).
Regarding claim 7, Boyle discloses a window blind assembly wherein the LED slats are horizontally oriented (Fig. 3).
Regarding claim 8, Boyle discloses a window blind assembly wherein the LED slats are vertically oriented (π[0003]).

Claim(s) 1, 2, 4, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (KR 2016-0039046 A).
Regarding claim 1, Kang discloses a window blind assembly to provide illumination to the interior of a room and to prevent sunlight from entering the room, comprising: a multitude of the light emitting diode (LED) slats (100) mounted in the window opening of a window frame and being rotatably connected to the window frame (Fig. 3): a controller (500, π[0024]) being embedded in the window blind assembly and configured to control the function of each row of the LED slats.
Regarding claim 2, Boyle discloses a window blind assembly wherein the controller includes a switch to control the on off functions of the LED panels (π[0023]).

Regarding claim 5, Boyle discloses a window blind assembly wherein the controller includes a Bluetooth/WIFI receiver to send and receive wireless signals from a remote source (π[0027]).
Regarding claim 7, Boyle discloses a window blind assembly wherein the LED slats are horizontally oriented (Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 2016/0002974) in view of Pham et al. (US 2017/0095103).
Regarding claim 3, Boyle fails to exemplify wherein the switch is a capacitive switch configured to sense a finger of the user in close proximity to the capacitive switch. Pham discloses a window blind assembly further comprising a switch to control the on off functions of the window blind assembly. One skilled in the art would have reasonable contemplate using the capacitive switch in order to control on off functions of the LED slats, as an obvious matter of design engineering. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate a capacitive switch as disclosed by Pham in the window blind assembly in order to control on off functions of the LED slats.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 2016/0002974).
Regarding claim 6, Boyle discloses a window blind assembly wherein the LED slats (300) include a first surface (304) and a second surface (302) and wherein the second surface is translucent (π[0012]), but fails to explicitly state wherein the first surface is opaque. One of ordinary skills in the art would have reasonably contemplate having a first surface being opaque in order to control the transmission of natural light when the blinds are closed, as an obvious matter of design engineering. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate a first surface being opaque in order to control the transmission of natural light when the blinds are closed.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879